DETAILED ACTION
This Office Action is responsive to application number 16/545,084 APRON FRONT SINK WITH INTERCHANGEABLE FACES, filed on 8/20/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 12/23/2020 is acknowledged.  Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 42 and 76.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 72 which appears in Figs. 12 & 13 has no description in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "visible gap" in claim 2 is a relative term which renders the claim indefinite.  The term "visible gap" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term ‘visible’ is determined by the varying degree of the beholders eyesight or lack thereof and has not been defined as having an established dimension, therefore is indefinite and unclear as the actual dimension of the gap.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(@) as being anticipated by  Chong et al. (US 10,501,919).
Regarding claim 1 Chong shows a sink (400) comprising: a basin (420) configured to hold water; an apron (412) extending from a front of the basin and having a plurality of walls (413, 414) and a rear surface (416) defining an opening (shown at 412) in a front of the apron (Fig. 9); and a panel assembly (431) removably received in the opening, wherein an outer perimeter of the panel assembly is spaced apart from an inner perimeter of the plurality of walls of the apron (Fig. 11).
Regarding claim 2 Chong shows the sink of Claim 1, wherein the panel assembly includes a panel (431) having at least one of an aesthetic or a material, which is different than an aesthetic or a material of the apron (note, col. 4, lines 60-67, and col. 5, lines 0-5) such that there is a visible gap between the panel and the apron when viewing the front of the apron (Figs. 2, 7 & 8).
Regarding claim 3 Chong shows the sink of Claim 2, wherein a front surface of the panel is flush with or recessed rearwardly from a front surface defined by the plurality of walls of the apron (Figs. 7 & 8, essentially flush with the bottom wall and rearwardly recessed from the top wall).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 10,501,919).  
Regarding claim 4 Chong shows the sink of Claim 3, wherein: but in the specific embodiment fails to show the panel assembly includes a carrier that is separate from and coupled to a backside of the panel, and the carrier is coupled to the apron.  However, in another embodiment of the device Chong shows the panel assembly includes a carrier (741) that is separate from and coupled to a backside of the panel (note, col. 8, lines 25), and the carrier is coupled to the apron (note, col. 8, lines 28-30) (Fig. 24).  Chong details that the carrier is used for when the panel is constructed of stone or stone composites and are substantially heavier than other material versions of the panel.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Chong to include a carrier for the purpose of being able to support a stone or heavier material panel as shown by Chong. 
Regarding claim 11 Chong shows a sink (400) comprising: a basin (420) configured to hold water; an apron (412) extending from a front of the basin and having a plurality of walls (413, 414) and a rear surface (416) defining an opening (shown at 
Chong shows the sink but in the specific embodiment fails to show the panel assembly includes a carrier detachably coupled to the apron with a first fastener.  However, in another embodiment of the device Chong shows the panel assembly includes a carrier (741) that is separate from and coupled to a backside of the panel (note, col. 8, lines 25), and the carrier is coupled to the apron (note, col. 8, lines 28-30) (Fig. 24) with a first fastener (639) and the panel is detachably coupled to the carrier (Fig. 21) (note, col. 10, lines 2-10).  Chong details that the carrier is used for when the panel is constructed of stone or stone composites and are substantially heavier than other material versions of the panel.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Chong to include a carrier for the purpose of being able to support a stone or heavier material panel as shown by Chong.
Regarding claim 12 Chong shows the sink of Claim 11, wherein the panel comprises a portion that is configured to be received in the opening (as combined; 431 and the carrier would be received in the opening at 412).
Regarding claim 13 Chong shows the sink of Claim 11, wherein the carrier is disposed between a portion of the panel and a portion of the apron when the carrier is coupled to the panel and the apron (Fig. 24).
Regarding claim 14
Regarding claim 16 Chong shows the sink of Claim 11, wherein an outer perimeter of the panel is spaced apart from an inner perimeter of the plurality of walls of the apron when the carrier is coupled to the apron and the panel (Figs. 2, 7, & 11).
Regarding claim 17 Chong shows the sink of Claim 11, wherein: the carrier contacts the apron when the carrier is coupled to the apron; and the carrier contacts the panel when the carrier is coupled to the panel (Figs. 20 & 24).
Regarding claim 18 Chong shows the sink of Claim 11, wherein the panel is made of at least one of a natural stone or a synthetic stone (note, col. 8, lines 28-30).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 10,501,919) in view of Halloran (US 5,940,906).
Regarding claim 15 Chong shows the sink of Claim 11, and show wherein the panel comprises a plurality of bores (314), each of the plurality of bores configured to receive a portion of a second fastener (310) for detachably coupling the panel to the apron and fails to specifically show the bores and fastener connect to the carrier.  However, Halloran suggests using bores (at 36) and a fastener (33) for detachably coupling a panel (15 via 22) to the carrier (20).   Therefore because Chong shows using bores and a second fastener to couple the panel to the apron and Halloran shows using bores and a fastener for coupling the panel to the carrier it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chong to include bores and fasteners for connecting the panel and the carrier individually to the apron for the purpose of easily removing and replacing panel and carrier as shown by Halloran. 
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/17/2021